Matter of Divine F. (Eleha F.) (2016 NY Slip Op 04216)





Matter of Divine F. (Eleha F.)


2016 NY Slip Op 04216


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-11391
 (Docket Nos. N-6483-13, N-6484-13)

[*1]In the Matter of Divine F. (Anonymous). Dutchess County Department of Social Services, petitioner- respondent; 
andEleha F. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Jahmear R. F.-R. (Anonymous). Dutchess County Department of Social Services, petitioner-respondent;Eleha F. (Anonymous), appellant. (Proceeding No. 2)


Bruce A. Petito, Poughkeepsie, NY (Joseph Petito of counsel), for appellant.
James M. Fedorchak, County Attorney, Poughkeepsie, NY (Richard A. Ott of counsel), for petitioner-respondent.
Helene M. Greenberg, Elmsford, NY, attorney for the children.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Dutchess County (Joan S. Posner, J.), dated October 27, 2014. The order, after fact-finding and dispositional hearings, found that the mother had neglected the subject children and, inter alia, awarded physical custody of the child Divine F. to the father.
ORDERED that the order is affirmed, without costs or disbursements.
The Dutchess County Department of Community and Family Services commenced this proceeding pursuant to Family Court Act article 10 alleging that the mother neglected the subject children. After a fact-finding hearing, the Family Court found that the mother neglected the children.
Contrary to the mother's only contention on appeal, the Family Court's finding that the mother neglected the subject children is supported by a preponderance of the evidence (see Family Ct Act § 1012[f][i][B]; Matter of Morgene R. [Leah A.], 135 AD3d 769, 770; Matter of Tamara D. [Randolph P.], 120 AD3d 813).
BALKIN, J.P., HALL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court